Citation Nr: 0319666	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in March 1997, which denied the veteran's 
claim of entitlement to service connection for low back 
syndrome.  

The veteran's claim of entitlement to service connection for 
low back syndrome was denied by the Board of Veterans' 
Appeals (Board) in March 1987.  The Board notes that, in the 
instant case, the RO has variably addressed the issue of 
service connection for a low back disorder as either one of 
the receipt of new and material evidence to reopen or 
addressed the underlying issue of service connection for a 
low back disorder, which indicates an implicit determination 
that new and material evidence had been presented.  Despite 
the implicit determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366, 1368-71 
(2001) and VAOPGCPREC 05-92.

The merits of the issue of entitlement to service connection 
for a low back disorder are addressed in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a low back disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of the Board in March 1987 denying the claim 
of entitlement to service connection for a low back syndrome 
is final.  38 U.S.C.A. § 5107, 7104(b) (West 2002).  

2.  Since the Board's March 1987 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  VA's authority to provide such additional assistance 
is provided by 38 U.S.C.A. § 5103A(g) (West 2002) that states 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Duty to 
Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  Here, the 
veteran's claim was filed before August 29, 2001, and, as 
such, these changes are not applicable in the instant case.  
In any event, the instant decision reopens the veteran's 
claim for service connection for a low back disorder and, as 
addressed in the remand appended to this decision, the Board 
is referring that claim to the RO for additional development, 
to include a review of the claims file to ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that review of the veteran's service records 
indicates that he received the Combat Action Ribbon, and thus 
engaged in combat with the enemy.  In the case of a combat 
veteran, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).  However, competent 
evidence of a nexus between a current disability and service 
is still required.  Libertine v. Brown, 9 Vet. App. 521 
(1996).  

Analysis

Review of the evidence submitted since the March 1987 Board 
decision denying the veteran's claim of service connection 
for a low back syndrome includes the veteran's new assertions 
that he originally injured his back during combat operations 
in Vietnam, statements from family members noting 
contemporaneous knowledge of the injury, and reports of 
private medical doctors and a chiropractic doctor opining 
that the veteran's current low back disorder is related to 
trauma in service as described by the veteran.  Thus there is 
evidence that tends to support the contended causal 
relationship.  The Board finds that this additional evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been presented to reopen the veteran's claim of 
service connection for a low back disorder.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened; the appeal is granted to this extent only.





REMAND

The veteran was active duty from October 1968 to March 1970.  
The Board notes that despite his assertions of an in-service 
injury to his low back, he first reported back pain in 1983.  
At that time, he indicated that it was secondary to a 
generalized beating that occurred in July 1981.  In support 
of his application to reopen his claim, the veteran asserts 
that he sustained a low back injury during service.  As noted 
on the decision above reopening the claim, he has submitted 
additional lay and medical evidence in support of his 
assertion.   

While there are several competent opinions providing a nexus 
between the veteran's reported in-service injury and the 
current low back disorder, it is not clear that these 
opinions were based upon a complete review of the evidence of 
record; in particular the lack of continuity of 
symptomatology subsequent to the veteran's service and the 
1983 VA treatment records.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination 38 C.F.R. § 3.159(c)(4) (2002).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board further notes that, in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002).  

In view of the foregoing, it is the Board's judgment that a 
VA orthopedic examination that includes an opinion addressing 
the contended causal relationship is warranted.  Id. 

The RO should also ensure that all notification and 
development action required by the law and regulations 
implementing VCAA are fully complied with and satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether any current low back disability 
that may be present is causally related 
to any incident of service, to include 
the reported injury in 1969 while the 
veteran was on active duty.  (As the 
veteran is had combat duty, his history 
of a back injury is presumed.)  The 
claims file must be made available to the 
examiner for review and it should be 
noted in the examination report that such 
a review was conducted.  The examiner 
should comment upon any intervening 
injuries and time periods that exhibit a 
lack of continuity of symptomatology.  A 
rationale should be provided for any 
opinion expressed.  Any indicated tests 
should be performed.  

3. Thereafter, the RO should readjudicate 
the claim for service connection for a low 
back disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC, 
which must contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

